Citation Nr: 0623907	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left knee trauma with arthrosis, currently rated ten percent 
disabling. 

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a left knee disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1980 
to April 1984, with three months and six days of service in 
the reserves.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The issues of entitlement to service connection for a low 
back disorder, and entitlement to service connection for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Status post left knee trauma with arthrosis is manifested 
by some pain resulting in slight, nonspecific loss of knee 
functioning, analogous to no worse than limitation of flexion 
to 45 degrees.  The knee disorder is at most slightly or 
minimally manifested by pain resulting in weakness or 
instability, but is not manifested by significant weakness, 
ready fatigability, or incoordination.  The knee disorder is 
also not otherwise manifested by limitation of motion, 
subluxation, instability, true locking, giving way, 
impairment of the semilunar cartilage, impairment of the 
tibia or fibula, genu recurvatum, or ankylosis.  While 
arthritis of the patella is present, this does not result in 
additional or distinct disability than that here rated as 
analogous to limitation of flexion to 45 degrees.  

2.  A cervical spine disorder did not develop in service and 
is not otherwise causally related to service.  Arthritis of 
the cervical spine was not present within the first post-
service year.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than the 10 
percent assigned for status post left knee trauma with 
arthrosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2005).  

2.  A cervical spine disorder was not incurred in or 
aggravated by active service; arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claims for service 
connection for a cervical spine disorder and for an increased 
rating for the left knee were received in November 2000.  

By a VCAA letter in January 2001 the veteran was informed of 
the notice and duty to assist provisions of the VCAA.  While 
this letter did address a left knee claim and a disc and 
arthritis condition, it erroneously characterized the 
veteran's claim as one to reopen, and generally did not 
address what VA would do and what the veteran must do in 
furtherance of the left knee and cervical spine claims.  
Notes on the copy of that VCAA letter contained within the 
claims folder inform that the RO endeavored to rectify some 
of these oversights by telephone conversation in January 
2001.  The veteran was sent another VCAA letter in April 
2004, and again in December 2004.  Thereafter, without a 
subsequent readjudication, the RO in March 2006 issued a 
letter informing the veteran of the new case, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), to still further 
inform the veteran of duties to assist and respective duties 
of the veteran and VA, as well as issues pertinent to claims 
generally, as delineated in Dingess/Hartman.  Dingess/Hartman 
is addressed further in the VCAA discussion, below.  

The veteran was, by these VCAA letters, informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

The veteran was afforded opportunities to address his 
appealed left knee increased rating claim and cervical spine 
service connection claim, and did so by submitted statements.  
The veteran did not elect to address his claims at a hearing, 
despite being appropriately informed of the opportunity to do 
so.  In addition, the veteran was afforded official 
examinations in May 2001, November 2002, and April 2004 
addressing the nature and severity of his claimed left knee 
disorder.  VA and private treatment and evaluation records 
over this period pertaining to the left knee disorder have 
been associated with the claims folder.  There is no 
indication that pertinent records so indicated by the veteran 
have not been requested or obtained.  This includes records 
from VA, the Social Security Administration, and sources of 
private treatment or evaluation.  All record obtained have 
been associated with the claims folder.  In view of the 
foregoing, the actions taken by the RO complies with all of 
the requirements of law, thereby allowing the Board to 
consider the issues on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The 
requirements of Dingess were met in a letter sent to the 
veteran in March 2006.

Increased Rating for Status Post Left Knee Trauma with 
Arthrosis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's service medical records reflect that he 
suffered a left patella laceration and small bone avulsion 
off the anterior patella in service.  

VA physical therapy treatment notes dated in 2000 document 
the veteran's complaints of left knee pain and decreased 
strength, but include an assessment that the veteran's 
subjective complaints were inconsistent with objective 
findings, with no ligamentous problems found to support those 
complaints.  The veteran was shown to take a significant 
amount of narcotics for other orthopedic problems.

May 2001 x-rays of the left knee showed minor osteoarthritic 
changes involving the patella, with no interval changes from 
multiple prior studies.  

During a May 2001 VA general examination, the veteran 
complained of nearly continuous difficulty with the left knee 
since service, including recurrent swelling, stiffness, and 
joint pain, which was more pronounced with climbing stairs or 
walking on uneven ground.  He complained of giving-way 
sensation, or buckling of the knee, with an occasional fall, 
and of a locking sensation in the knee, but only rarely.  
Treatment of the knee was limited to physical therapy, with 
no past surgery.  He reported that when he has had a flare-up 
of the knee it was not caused by any event.  He denied using 
crutches.  The examiner concluded that the veteran did not 
report any constitutional problems suggestive of an 
inflammatory arthritis.  On objective examination, a broad 
laceration scar over the anterior knee was noted.  The left 
patellar outline was essentially the same as the right, with 
no significant increased size of the left knee.  There was 
also no left knee effusion, and range of motion was to zero 
degrees extension and 135 degrees flexion actively and 140 
degrees passively, with similar findings for the right knee.  
There was no collateral ligament instability, and anterior 
and posterior ligaments were intact.  There was no 
significant crepitus during range of motion.  The veteran 
complained of knee pain at approximately 30 degrees flexion, 
without other significant pain noted.  He otherwise 
complained of an ache in the knee.  The examiner found 
weakness in the knee between zero and 30 degrees flexion.  
While the veteran showed a gait with a slight leftward lurch, 
the examiner noted that this was atypical of active knee 
disability.  The examiner further noted that there was no 
unusual wear on the veteran's shoes.  The examiner assessed 
status post patellar fracture, undisplaced, with minor 
patellar osteoarthritic changes.  

The claims folder contains private treatment records of T. 
M., M.D., dated in 2001.  A hand-written note reflects 
findings of crepitus in both knees, with no patellar 
tenderness and no joint line tenderness.  The veteran 
presented with complaints of the knee essentially the same as 
those at the May 2001 VA examination.  In a December 2001 
treatment note, Dr. M. observed that the numerous significant 
lower extremity complaints had been evaluated in the past 
without a physical cause found.  The physician noted that the 
veteran had some moderate tilting with his walk, but 
quadriceps strength was good.  He concluded that the 
bilateral knee pain was essentially a problem with knee caps, 
but owing to the complicated, unexplained pain profile, the 
veteran "will not ever be a surgical candidate."
 
A December 2001 private MRI of the left knee showed a small 
baker's cyst, with the study otherwise unremarkable.  

During a November 2002 VA orthopedic examination, the 
veteran's left knee complaints included continued pain, 
weakness, and stiffness, frequent giving way, and occasional 
locking and minor swelling.  He characterized the pain as 
throbbing with a baseline intensity of 5/10, increasing to 
10/10 (most severe possible) during flare-ups.  He complained 
that the flare-ups occurred almost daily, and that he could 
identify no causal or triggering factors.  He had difficulty 
going up and down stairs and walking on irregular terrain.  
He reported inability to enjoy bicycling and hunting.  He 
also complained of difficulties with squatting or kneeling 
tasks.  During flare-ups, he iced and elevated the knee and 
took ibuprofen.  He also took 20 milligrams of OxyContin 
daily, Ultram as needed, Elavil for pain control at bedtime, 
and occasional muscle relaxants.  The examiner noted that 
these pain medications were taken more for the chronic 
cervical and thoracolumbar conditions.  On objective 
evaluation, the veteran walked with a slightly antalgic, 
leftward gait, but with no significant reliance on a cane in 
his possession.  He occasionally used the cane at home or 
elsewhere.  He was somewhat guarded, tense, and resistive to 
all passive maneuvers of all joints, and clearly made a less 
than optimal effort for walking, squatting, and deep knee 
bending.  The left knee showed no erythema, increased warmth, 
effusion, ligamentous instability, joint line tenderness, 
crepitus, or significant range of motion reduction.  Drawer, 
varus/valgus stress, Clarke, and McMurray maneuvers were 
negative.  Range of motion was from zero to 130 degrees 
actively, with flexion to 140 degrees passively.  This was 
the same as on the right.  Demonstrated flexion and extension 
at the knee and ankle were significantly diminished at 3/5, 
but reproducibility was not consistent.  Leg circumferential 
measurements at the knee and mid thigh were equal between the 
legs.  The examiner noted, "subjective complaints were 
repeatedly inconsistent with the objective findings."  X-
rays showed only minor osteoarthritic changes of the left 
patella.  The diagnosis was mild post-traumatic 
osteoarthritis of the left patella.  

VA treatment records dated in 2004 include objective left 
knee joint findings not supportive of the veteran's 
complaints of increased pain or dysfunction.  January 2004 x-
rays, as compared to those from May 2001, still showed only 
mild arthritic changes of the patellofemoral joint and none 
of the tibiofemoral joint. 

During an April 2004 VA orthopedic examination, the veteran 
reported increased symptoms since his November 2002 VA 
examination, including more chronic, dull pain, more 
stiffness, occasionally swelling, frequent forward buckling 
of the knee, and occasional locking when flexing the knee.  
He experienced knee buckling several times per week, and 
reported that his pain medications controlled associated 
pain.  He alleged weekly flare-ups with worsening pain, and 
pain worsened by cold weather or flexion and extension.  His 
knee pain required him to change his part-time work of meal 
delivery to delivery work that did not require climbing 
stairs.  He reported falling several times per month, due to 
his left knee buckling.  On objective evaluation of the left 
knee, range of motion was from zero degrees extension to 125 
degrees flexion, with no evidence of erythema, prepatellar 
effusion, warmth, or ligamentous laxity.  Lachman, anterior 
drawer, posterior drawer, and McMurray tests were all 
negative.  Leg circumferences were equal between the legs 
measured at thigh, knee, and calf.  He demonstrated a wide-
based, antalgic gait.  The diagnosis was remote injury to the 
left knee with some residual limitation of flexion and some 
objective complaints of pain.  The examiner commented that 
painful motion and instability were subjective in this case, 
but were supported by part of the objective evidence.  The 
examiner noted that there was evidence of inability to fully 
flex the left knee, and added that it was possible that the 
veteran could have an additional five degrees of reduced 
range of motion during flare-ups.  

As carefully documented above and as supported by the 
overwhelming weight of the balance of the contemporaneous 
medical records over the appeal period within the claims 
folders, the veteran's subjective contentions of symptoms 
attributable to the left knee other than minimal loss of 
ranged of flexion and a limited amount of pain affecting 
functioning, are not supported by objective findings.  
Several examiner have noted that the veteran's complaints are 
inconsistent with medical findings.  Several examiners have 
also noted inconsistence in symptoms as presented by the 
veteran, such as inconsistence in demonstrated active range 
of motion, thus further undercutting support for findings of 
more severe disability as contended by the veteran.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)

Absent supporting medical evidence, the weight of the 
evidence must be against a rating based on subluxation or 
lateral instability or other knee impairment under Diagnostic 
Code 5257, against a rating under Diagnostic Code 5258 based 
on a condition of the semilunar cartilage and any associated 
locking or pain or effusion into the joint, and limitation of 
extension has also not been shown to warrant a rating on that 
basis.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Ankylosis of the knee is certainly not shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2005).

Hence a rating is only appropriate based on traumatic or 
degenerative arthritis under Diagnostic Codes 5003 or 5010, 
or based on limitation of flexion under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2005).  

Examination findings have generally been consistent between 
VA examiners.  Aside from some crepitus identified by T. M., 
M.D., and not by the VA examiners, Dr. T.'s findings were 
also generally consistent with those of the VA examiners, 
including his findings to the effect that the veteran's 
complaints were largely unsupported by objective medical 
evidence.  

Regarding any support the veteran's own contentions and 
complaints might lend to his claim for an increased rating, 
the Board notes that lay persons are not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Findings of medical examiners are to be accorded greatest 
weight in assessing disability symptoms, since medical 
evaluation of the ability to function of either the body as a 
whole, or discrete body systems or organs, is the basis and 
foundation of evaluating functional impairment, which 
determines the degree of disability for VA purposes.  See 
Evans; 38 C.F.R. § 4.10 (2005).  

Objective findings and medical conclusions in the above-
detailed VA examination reports have shown mild or minimal 
disability of the left knee, if present at all, due to 
assessed pain resulting in a slight or minimally present 
DeLuca factors of weakness or instability.  These examination 
findings and conclusions have also been consistent with the 
medical record findings as a whole, inclusive of treatment 
records.  Generally during these examinations, the left knee 
has demonstrated full or nearly full range of motion, and has 
shown no objective findings, including by x-ray, MRI, or bone 
scan, or examination, to suggest any significant disability.  
Generally, only mild degenerative arthritis of the patella 
has been shown.  Gait (walking) and station (standing), while 
presenting a listing or limp toward the left, were not shown 
to be abnormal due to the left knee.  Hence, the 
preponderance of the evidence presents no significantly 
disabling conditions of the knees supported by objective 
evidence, so as to warrant a higher evaluation, on any basis, 
than the 10 percent assigned for the left knee.  

Considering DeLuca factors, the preponderance of the evidence 
only warrants rating the veteran's disorder of the left knee 
as analogous to limitation of flexion to no less than 45 
degrees, based on VA examiners' assessments of pain slightly 
limiting functioning.  38 C.F.R. § 4.20, 4.71a, Diagnostic 
Code 5260.  Accordingly, rating the left knee disorder by 
analogy to limitation of flexion, the preponderance of the 
evidence is against assignment of a rating greater than the 
10 percent assigned.  A higher evaluation under that code 
would not be warranted without disability analogous or 
equivalent to limitation of flexion to 30 degrees, which is 
not shown in this case.  38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5260.  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating under those diagnostic 
codes.  Here, as already determined, the preponderance of the 
evidence is against there being subluxation or lateral 
instability of the left knee, and hence a separate or higher 
rating on that basis is not warranted.  While arthritis of 
the patella is present, this does not result in additional or 
distinct disability from that here rated as analogous to 
limitation of flexion to 45 degrees.  

Claim for Service Connection for a Cervical Spine Disorder

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).
The veteran contends that he injured his cervical spine in an 
automobile accident in service in 1983.  Service medical 
records contain a record of a head laceration which the 
veteran suffered in an automobile accident in December 1983.  
However, the veteran had no other complaints at that time.  
There is no service record of disorder of or injury to the 
cervical spine in that accident, and no record of treatment 
for injury to the neck or cervical spine at any time in 
service.  The veteran in April 1984 waived his service 
separation examination, and hence there is no record of any 
cervical condition by separation examination.  

Post-service records include no record of cervical 
difficulties prior to January 1994, when the veteran injured 
his neck at work.  This injury resulted in radiating pain.  
Studies revealed some disc involvement.  In January 1995, he 
underwent anterior cervical discectomy and fusion at C5-C6 
and C6-C7 levels to correct herniations at those levels.  He 
underwent further surgery in April 1995 to correct a C6-C7 
dislodged anterior bone graft.  Fusion and anterior cervical 
plating were performed.  

Thus, the veteran has a significant post-operative cervical 
condition.  However, aside from the veteran's unsubstantiated 
contentions, there is no evidence of cervical injury in 
service or of a causal link between a current cervical spine 
disorder and the veteran's period of service.  Lay persons 
are not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, the veteran's contentions 
are not cognizable to establish any injury, disease, or 
disorder of the cervical spine in service, or to establish a 
causal link to service.  

Absent cognizable evidence of a disease or injury or disorder 
of the cervical spine in service, and without cognizable 
evidence of a causal link between service and a current 
cervical spine disorder, the evidence preponderates against 
the claim for service connection for a cervical spine 
disorder on a direct basis.  38 C.F.R. § 3.303.  
Additionally, there is no medical or corroborating evidence 
to support the presence of cervical spine arthritis within 
the first post-service year, so as to support a grant of 
service connection for cervical spine arthritis on first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for a left knee disorder is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as 
addressed in the above decision, is applicable to all the 
appealed claims.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2005).  

Claim for Service Connection for a Low Back Disorder

The claims folders contain April 2004 and May 2006 opinions 
from Dr. A.S., a private physician, that it was more likely 
than not that the veteran's abnormal gait, possibly due to 
injured knees, aggravated his condition of the low back.  The 
claims folders also contain January 2002 and October 2003 
letters from Dr. T.M., another private physician, providing 
an opinion that chronic knee problems like the veteran's can 
cause an abnormal gait, which in turn may aggravate any 
chronic condition of the low back.  Additionally, a submitted 
December 2002 letter from E.R., D.C., included a finding of 
an eight millimeter leg length discrepancy, with the left leg 
shorter.  That chiropractor then opined that the veteran's 
August 1981 left knee injury caused his leg length 
discrepancy, and this leg length discrepancy in turn in part 
caused low back condition.  

In February 1998, the veteran provided a work history for a 
Social Security Administration claim, informing that he 
performed heavy construction work from August 1984 to 
December 1985; that he worked as a concrete laborer, from May 
1985 to November 1990; and that he worked as a 
shipper/receiver for a building materials company, which 
included loading and unloading trucks, from December 1990 to 
February 1994.  All this work was performed five days per 
week.  

In March 1998, R.K., M.D., attributed most of the veteran's 
spine problems to past heavy labor work, including a lot of 
sheet-rock work, and other heavy labor including some that 
was overhead work.  

In March 2003, R.H., M.D. stated that while it was possible 
that current disability was related to self-reported 
inservice incidents, he could not state with any reasonable 
probability that the veteran had current neck or back 
disability due to inservice incidents.  

An August 2004 statement from J.T.H., M.D., noted the limbar 
pathology and attributed it to the left knee injury sustained 
in service.

While the veteran was afforded a VA examination in April 2004 
addressing his left knee and his spine, that examiner only 
addressed whether the veteran's left knee disorder caused his 
low back disorder, and not whether it aggravated the low back 
disorder.  Secondary service connection may be granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  Hence, remand of the lumbosacral strain claim is in 
order for a further opinion or examination addressing this 
aggravation question.  Thus, in providing a further opinion, 
a VA examiner should note the veteran's history of 
significant heavy labor post service found to be contributing 
to his current back conditions, and should likewise note the 
veteran's history of back pain complaints for which no 
objective cause could be found.  These are factors 
potentially pertinent to the low back claim.  


Claim for Service Connection for PTSD

While VCAA letters were provided to the veteran in December 
2004, June 2004, and July 2004 addressing the veteran's claim 
for service connection for PTSD, none of these letters 
informed the veteran of the evidence that is required to 
support a PTSD service connection claim.  Hence, an 
additional VCAA letter is required to address that claim, to 
be followed by de novo review of that claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the veteran has alleged two principal stressors 
in service that caused his current PTSD.  The first is a 
confrontation with an Italian soldier while he was stationed 
in Italy.  In a statement submitted in March 2004, the 
veteran provided the names of three fellow soldiers and one 
VA counselor who might corroborate the incident.  He also 
stated that he had reported the incident to his sergeant.  
The veteran did not mention in the March 2004 statement or 
elsewhere how the named fellow soldiers knew of the alleged 
stressor.  In July 2005 the veteran submitted statements from 
two of these three fellow soldiers.  Each of these soldiers 
described the incident and noted that it had affected the 
veteran greatly.  However, neither of these fellow soldiers 
alleged that they had witnessed the incident, and the veteran 
did not state that there were any witnesses to the incident.  

The Board believes that a further attempt should be made to 
obtain corroboration of the above-described incident.  
Queries should be made to the two fellow soldiers whose 
statements were submitted, to ask how they knew of the 
incident, and queries to the appropriate Service Department, 
for unit records which may inform of the incident, are all 
warranted.  

The veteran's second alleged stressor involves his guarding 
an anti-aircraft missile installation in Italy.  The veteran 
reported that he was assigned to the 1/47th USAAD in Mt. 
Calvarina, Italy, with a constant threat of terrorist attacks 
from October 1982 to April 1984.  The veteran alleged that 
they were "always anticipating a terrorist attack."   This 
threat condition is corroborated by one of the veteran's 
fellow soldiers in a submitted statement.  The Board believes 
there is a reasonable possibility of verifying whether or not 
the veteran's unit, while he was stationed in Italy, was in 
fact under constant threat of attack during the October 1982 
to April 1984 period of his stationing.  Hence, a remand is 
in order to ask appropriate military sources for unit records 
or other information that may corroborate these allegations 
of ongoing terrorist threat.    

An October 2004 VA treatment record noted that the veteran 
exhibited some PTSD symptoms.  Other psychiatric treatment 
records within the claims folder are mixed, with some noting 
a few PTSD complaints or symptoms, and some noting none at 
all.  Upon remand, if an inservice stressor is verified, the 
veteran should be afforded a VA examination to assess whether 
he has PTSD due to a verified in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide a VCAA notice 
letter to the veteran addressing his 
claim for PTSD, notifying the veteran of 
the specific evidence needed to support 
that claim, and the respective roles of 
VA and the veteran in developing his 
claim.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for a low back 
disorder or for PTSD.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule a VA 
orthopedic examination to address the 
nature and etiology of any current low 
back disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should note the 
veteran's history of significant heavy 
labor post service found to be 
contributing to his current back 
conditions, and should likewise note the 
veteran's history of various subjective 
complaints of symptoms, particularly of 
the left knee and lower extremities 
generally, for which no objective cause 
could be found.  The physician should 
consider the opinions provided by private 
medical practitioners and the VA.  The 
examiner should provide an opinion 
indicating whether it is at least as 
likely as not (50 percent or greater 
probability) that a current low back 
disorder was aggravated (permanently 
increased in severity) by the veteran's 
service-connected left knee disorder?  

4.  The RO should attempt to contact the 
two fellow soldiers who sought to 
corroborate the veteran's stressors by 
submitting statements.  They should be 
asked, in notarized statements to provide 
their periods of service, service 
numbers, units, and stationings during 
the period of the alleged stressors, to 
allow for official corroboration.  They 
should be asked how they came to learn of 
the veteran's alleged stressors, and 
whether they themselves were witnesses to 
the alleged stressors.  

5.  The RO should contact appropriate 
military records sources, including the 
U.S. Army Joint Services Records Research 
Center (JSRRC), and attempt to verify the 
veteran's duties and stationing at Mt. 
Calvarina, Italy, between October 1982 
and April 1984, whether his unit was in 
fact under constant threat and/or 
anticipation of terrorist attack during 
any intervals while he was stationed in 
Italy, and whether there is documented in 
unit records the confrontation incident 
between the veteran and an Italian 
soldier, as alleged.  If the fellow 
soldiers by their submitted statements 
alleged they were stationed with the 
veteran at Mt. Calvarina, that should 
also be verified.  

6.  After completion of remand 
instructions, if any of any potential 
stressor situations are independently 
corroborated, or if any additional in-
service stressors alleged by the veteran 
are independently corroborated, then the 
RO should prepare a finding of verified 
stressors.  

7.  If an in-service stressor is 
independently verified, a VA psychiatric 
examination for compensation purposes 
should be afforded the veteran, to 
address whether PTSD is present and is 
causally related to a verified in-service 
stressor, and whether any other 
psychiatric disorder is causally related 
to service.  A list of the stressors 
found by the RO to be independently 
verified should be provided to the 
examiner.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should then address the following:  (A 
complete rationale must be provided for 
any opinion offered.)

A)  What are the veteran's current 
psychiatric disorders?

B)  If PTSD is present, then is it at 
least as likely as not that PTSD is due 
to a verified in-service stressor?  

C)  For each identified current 
psychiatric disorder other than PTSD (if 
any), is it at least as likely as not 
that the disorder developed in service or 
is otherwise causally related to service?

8.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
If any benefit the subject of remand is 
not granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


